Citation Nr: 0322696	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  02-11 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for peptic ulcer 
disease.  

3.  Entitlement to service connection for residuals of a head 
tumor, including headaches, memory loss, dysequilibrium, and 
slurred speech.  

4.  Entitlement to service connection for anxiety.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had a period of active duty for training from 
March to September 1958 and a period of active duty from 
January 1964 to June 1966 with 103 lost days.  With respect 
to this latter period of service, his discharge was "Under 
Conditions Other Than Honorable."  VA adjudged this 
discharge, in a November 1966 Administrative Decision, as due 
to willful and persistent misconduct barring VA benefits 
based in that period.  After the service department upgraded 
the discharge in 1977 to "Under Honorable Conditions," VA 
issued an Administrative Decision in May 1979 lifting the bar 
on VA benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) from July 2000 and December 2001 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  In the July 2000 rating decision, 
the RO denied the claim of entitlement to service connection 
for tinnitus.  In the December 2001 rating decision, the RO 
denied the claims of entitlement to service connection for 
peptic ulcer disease; residuals of a head tumor, including 
headaches, memory loss, dysequilibrium, and slurred speech; 
and anxiety.  The appellant disagreed and this appeal ensued.  

Additionally, it appears the veteran is seeking entitlement 
to service connection for hearing loss, per the January 2002 
notice of disagreements and statements made by the veteran 
during the March 2003 video conference hearing.  As such, 
this matter is referred to the RO for appropriate action, 
taking into consideration the findings included in the 
October 2001 VA audio examination report of record.

Lastly, in March 2003, the appellant testified at a 
videoconference hearing held before the undersigned, the 
Acting Veterans Law Judge designated by the Chairman of the 
Board to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and to render a decision in this case.  A 
transcript of the hearing is of record.  


FINDING OF FACT

The appellant currently has tinnitus that began during active 
service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to notify and to assist claimants for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  
The Board finds that VA has fully satisfied its duties of 
notice and assistance with respect to the claim of 
entitlement to service connection for tinnitus and that 
sufficient evidence is of record to decide that claim.  If 
there were any deficiency of notice or assistance, it would 
not be prejudicial to the appellant, given the favorable 
nature of the Board's decision with regard to this issue.  No 
further assistance in developing the facts pertinent to the 
issues is required.  

The claimant seeks to establish service connection for 
tinnitus.  Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2002).  In order to 
establish service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  With chronic disease 
shown as such in service or within the presumptive period so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).

VA examinations in May 1994 and October 2001 indicated that 
the appellant complained of bilateral chronic tinnitus since 
his service.  Although no specific diagnosis was offered, it 
was noted that the tinnitus was periodic, mild in effect on 
daily life, and of a loud high pitch.  These findings reveal 
a current disorder satisfying the initial element of a 
service-connection claim.  The service medical records also 
reveal August and December 1965 notations of a history of 
tinnitus in 1958, during his initial period of service, and 
of continuing intermittent tinnitus.  These documents provide 
evidence of an in-service injury or disease that satisfies 
the second element of a service-connection claim.  

As for the third element of a service-connection claim, that 
there be medical evidence linking the current tinnitus to 
that complained of in service, the record does not include a 
specific medical opinion to that effect.  However, there 
appears to be a continuity of symptomatology linking the 
current findings to those in service.  The 1965 service 
medical entries refer to persistent tinnitus since 1958, and 
the VA examinations in 1994 and 2001 similarly refer to 
persistent tinnitus since his service.  This continuity of 
symptomatology supports a connection between the current 
findings and the appellant's service, thereby satisfying the 
third and final element of a service-connection claim.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  It is the 
determination of the Board that the evidence supports service 
connection for tinnitus.  




ORDER

Service connection for tinnitus is granted.  


REMAND

The VCAA redefined VA's duty to assist and enhanced its duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2002).  VA must provide 
the claimant and the claimant's representative, if any, 
notice of required information and evidence not previously 
provided that is necessary to substantiate the claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  

On appellate review, the Board sees areas in which further 
development may be fruitful with respect to the claims of 
entitlement to service connection for peptic ulcer disease, 
residuals of a head tumor, and anxiety.  By this remand, the 
Board informs the appellant of its intent to assist him in 
obtaining VA treatment records, VA examinations, and, 
presuming he provides necessary information, private hospital 
and treatment records.  It is the appellant's responsibility 
to respond in a timely manner to further requests for 
information and to report for scheduled examinations.  The 
case is REMANDED to the RO for the following development:

1.  Please ensure compliance with the 
duty to assist, documentation and 
notification requirements set forth by 
the Veterans Claims Assistance Act 
(VCAA), specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)), as well as the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
claims files must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issues addressed in this remand. 

2.  Ask the appellant to provide any 
additional information as to treatment 
sources for peptic ulcer disease, 
residuals of a head tumor, and anxiety, 
including the names and addresses of all 
health care providers who treated him for 
these disorders since his separation from 
service.  If the appellant provides 
additional information as to health care 
providers other than those discussed in 
the paragraphs below, then, after 
securing any necessary release, obtain 
from these sources copies of pertinent 
treatment records.  If these records 
can't be obtained and there is no 
affirmative evidence that they don't 
exist, inform the veteran of the records 
that the RO was unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the veteran 
that adjudication of the claims will be 
continued without these records unless he 
is able to submit them.  Allow an 
appropriate period of time within which 
to respond.  Furthermore, the veteran 
should be specifically informed as to 
what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claims, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  Obtain from the VA Medical Center in 
Alexandria, Louisiana, and the VA 
Community Based Clinic in Jennings, 
Louisiana, copies of all treatment, 
consultation, laboratory, and hospital 
records concerning the appellant from 
January 1990 to the present.  All 
documents obtained should be associated 
with the claims files.  Furthermore, the 
veteran should be specifically informed 
as to what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claims.  
Per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  After securing any necessary release, 
obtain from the Charity Hospital in New 
Orleans, Louisiana, copies of all 
treatment, consultation, laboratory, and 
hospital records concerning the appellant 
from January 1974 to the present.  If 
such records are not available or cannot 
be located, ask Charity Hospital to 
provide a statement to that effect.  All 
documents obtained should be associated 
with the claims file.  

5.  It appears the veteran is receiving 
Social Security Administration (SSA) 
benefits, per SSA correspondence to the 
veteran received by VA in February 1995.  
As such, the RO should obtain and 
associate with the claims files the 
records upon which the SSA based its 
decision to award disability benefits to 
the veteran.  If the search for the above 
records has negative results, the claims 
files must be properly documented as to 
the unavailability of these records.

6.  Schedule the appellant for a VA 
examination to determine the nature and 
etiology of any current ulcer disease.  
Make available to the examiner the claims 
files and a copy of this Remand for 
review before the examination.  Ask the 
examiner to opine - based on review of 
the medical records and examination of 
the appellant - whether the appellant 
currently has peptic ulcer disease (or 
some other ulcerative disorder) and, if 
so, whether it is at least as likely as 
not that the current disorder is related 
to the findings of gastritis during 
service in April and May 1965.  The 
rationale for the opinions expressed must 
be set forth in a written report 
associated with the claims files.  

7.  Schedule the appellant for VA 
neurologic and psychiatric examinations 
to determine the nature and etiology of 
any residuals of a head tumor removed in 
1975.  Make available to the examiner the 
claims files and a copy of this Remand 
for review before the examination.  Ask 
the examiner to (1) discuss - based on a 
review of the medical records - the 
nature and location of the tumor that was 
removed; (2) to identify - based on 
examination of the appellant - the nature 
of any and all current residuals 
attributable to the tumor, including 
headaches, memory loss, dysequilibrium, 
and slurred speech, if applicable; (3) to 
assess whether the appellant currently 
has an anxiety disorder; and (4) to opine 
- based on review of the medical records 
and examination of the appellant - 
whether (a) any current anxiety disorder 
is as likely as not related to the 
veteran's service, and (b) whether the 
tumor formation and any of the residuals 
found are at least as likely as not 
related to the appellant's behavior 
during service, or are otherwise related 
to service.  The rationale for the 
opinions expressed must be set forth in a 
written report associated with the claims 
files.  

8.  Thereafter, the RO must review the 
claims folders and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

9.  After completion of the above, the 
veteran's claims of entitlement to 
service connection for peptic ulcer 
disease, residuals of a head tumor, and 
anxiety, should be readjudicated.  If the 
determinations remain unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	C. TRUEBA-SESSING
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



